Exhibit 10.2

ABBOTT LABORATORIES

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement made <<DateAwded>> (the “Grant Date”), between Abbott
Laboratories, an Illinois corporation (the “Company”), and <<FirstMILast>> (the
“Non-Employee Director”), for the grant by the Company to the Non-Employee
Director of a Restricted Stock Award under the Company’s 1996 Incentive Stock
Program (the “Plan”).

 

1.             Grant of Units.  Pursuant to Section 13 of the Plan, the Company
has granted to the Non-Employee Director the right to receive <<NoShares>>
<<NoShares12345>>) common shares of the Company (the “Restricted Stock Units”
used herein “Units”) upon the Termination Event (as defined in Section 4
below).  The shares shall be issued from the Company’s available treasury
shares.  Prior to the Termination Event, (a) the Non-Employee Director shall not
be treated as a shareholder as to those shares, and shall only have a
contractual right to receive them, unsecured by any assets of the Company or the
subsidiaries; (b) the Non-Employee Director shall not be permitted to vote the
Units; and (c) the Non-Employee Director’s right to receive such shares will be
subject to the adjustment provisions relating to mergers, reorganizations, and
similar events set forth in the Plan.  The Units shall be subject to all of the
restrictions hereinafter set forth.

2.             Rights to Dividends.  The Employee shall be entitled to receive
cash payments equal to the dividends and distributions paid on shares of stock
(other than dividends or distributions of securities of the Company which may be
issued with respect to its shares by virtue of any stock split, combination,
stock dividend or recapitalization) to the same extent as if each Unit was a
share of stock, and those shares were not subject to the restrictions imposed by
this Agreement and the Plan, provided that the record date with respect to such
dividend or distribution occurs within the period commencing with the Grant Date
and ending upon the date of the Termination Event (the “Restricted Period”).

3.             Restrictions.  The Units shall be fully vested as of the Grant
Date, provided, however, that the Units will be subject to the following
restrictions (the “Restrictions”) during the Restricted Period:

(a)           The Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of.

(b)                                 Any additional common shares of the Company
or other securities or property issued with respect to shares covered by the
Units as a result of any stock split, combination, stock dividend or
recapitalization, shall be subject to the Restrictions and other provisions of
the Plan and this Agreement.

1

--------------------------------------------------------------------------------


(c)           The Non-Employee Director shall not be entitled to receive any
shares prior to completion of all actions deemed appropriate by the Company to
comply with federal or state securities laws and stock exchange requirements.

4.             Termination Event.  The Restrictions shall lapse and have no
further force or effect upon the earliest of the following events (the
“Termination Event”):

(i)                                     The date the Non-Employee Director
terminates or retires from the Board of Directors of the Company;

(ii)                                  The date the Non-Employee Director dies;
or

(iii)                               The date of occurrence of a Change in
Control (as defined in the Plan).

5.             Withholding Taxes.  The lapse of the Restrictions on the Units
pursuant to Section 4 above and the delivery of the shares shall be conditioned
on the Non-Employee Director or his executor, administrator, personal
representative or heirs (“Representative”) having made appropriate arrangements
with the Company to provide for the withholding of any taxes as may be required
to be withheld by federal, state or local law with respect to such lapse or
delivery.

6.             Succession.  This Agreement shall be binding upon and operate for
the benefit of the Company and its successors and assigns, and the Non-Employee
Director and his Representative.

IN WITNESS WHEREOF, the parties have executed this Agreement, on the date first
above written.

 

 

ABBOTT LABORATORIES

By Miles D. White

Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------